

117 S2223 IS: Community Wood Facilities Assistance Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2223IN THE SENATE OF THE UNITED STATESJune 24, 2021Mrs. Feinstein (for herself, Ms. Collins, Mrs. Shaheen, and Mr. Kelly) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Farm Security and Rural Investment Act of 2002 to improve assistance to community wood facilities, and for other purposes.1.Short titleThis Act may be cited as the Community Wood Facilities Assistance Act of 2021.2.Community Wood Facilities Grant ProgramSection 9013 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113) is amended—(1)in the section heading, by striking Energy and Wood Innovation and inserting Facilities Grant;(2)in subsection (a)—(A)in paragraph (1)(A)(iii), in the matter preceding subclause (I), by striking woody biomass, including and inserting primarily forest biomass, including processing or manufacturing; and(B)in paragraph (4), by striking Energy and Wood Innovation and inserting Facilities Grant;(3)in subsection (b), by striking Energy and Wood Innovation and inserting Facilities Grant;(4)in subsection (c)—(A)in paragraph (1), by striking 35 and inserting 50;(B)by striking paragraph (2); and(C)by redesignating paragraph (3) as paragraph (2);(5)in subsection (d), by striking exceed— in the matter preceding paragraph (1) and all that follows through the period at the end of paragraph (2) and inserting exceed $5,000,000.;(6)in subsection (e)—(A)by striking paragraph (1);(B)by redesignating paragraphs (2) through (8) as paragraphs (1) through (7), respectively; and(C)in paragraph (1) (as so redesignated), by inserting or market competitiveness after cost effectiveness;(7)in subsection (f)—(A)by striking paragraph (2);(B)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and(C)in paragraph (2) (as so redesignated), by striking use or retrofitting (or both) of existing sawmill and inserting construction, use, or retrofitting of forest products manufacturing; (8)in subsection (g)—(A)in paragraph (1), by striking 5 megawatts of thermal energy or combined thermal and electric energy and inserting 15 megawatts of thermal energy; and(B)in paragraph (2), by striking 25 percent and inserting 50 percent; and(9)in subsection (h), by striking $25,000,000 for each of fiscal years 2019 through 2023 and inserting $50,000,000 for each of fiscal years 2022 through 2026.3.Wood Innovations Grant ProgramSection 8643 of the Agriculture Improvement Act of 2018 (7 U.S.C. 7655d) is amended—(1)in the section heading, by striking Innovation and inserting Innovations;(2)in subsection (c)—(A)in the subsection heading, by striking Incentivizing use of existing milling and inserting Expanding forest products manufacturing; and(B)by striking use or retrofitting (or both) of existing sawmill and inserting construction, use, or retrofitting for forest products manufacturing; and(3)in subsection (d), by inserting 50 percent of before the amount.